   8:02-cr-00403-BCB-FG3 Doc # 67 Filed: 10/14/20 Page 1 of 2 - Page ID # 180




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                   8:02-CR-403

        vs.
                                                            MEMORANDUM AND ORDER
CHARLES M. SIMET,

                        Defendant.


       This matter comes before the Court on Defendant’s Motion for a hearing on or reduction

of his term of supervised release. Filing 65. On June 5, 2003, Defendant pled guilty to possession

with intent to distribute methamphetamine in violation of 21 U.S.C. § 841. Filing 51 at 1. The

Court sentenced him on September 9, 2003, to a term of 188 months’ incarceration followed by

four years of supervised release. Filing 51 at 2-3. Upon finishing his term of incarceration,

Defendant now seeks a hearing on or the termination of his term of supervised release because he

has “become a productive and positive person” and has changed. Filing 65 at 1.

       The Court may “terminate a term of supervised release and discharge the defendant

released at any time after the expiration of one year of supervised release. United States v. El

Herman, 971 F.3d 784, 786 (8th Cir. 2020) (quoting 18 U.S.C. § 3583(e)(1)). The Court may do

so after considering the factors set forth in 18 U.S.C. 3353(a), “the conduct of the defendant

released,” and “the interest of justice.” 18 U.S.C. § 3583(e)(1).

       The Court concludes that a hearing on this matter is unnecessary because, assuming

Defendant has complied with all conditions of supervised release and demonstrating good conduct,

reducing his term of supervised release would be contrary to the factors the Court must consider

under 18 U.S.C. § 3553(a), including the “nature and circumstances of the offense,” “history and



                                                 1
   8:02-cr-00403-BCB-FG3 Doc # 67 Filed: 10/14/20 Page 2 of 2 - Page ID # 181




characteristics of the defendant,” “need to avoid unwarranted sentence disparities among

defendant with similar records who have been found guilty of similar conduct,” and the need for

the sentence imposed to “reflect the seriousness of the offense,” “promote respect for the law,”

“provide just punishment for the offense,” “afford adequate deterrence,” and “protect the public.”

Because the Court finds that reducing Defendant’s term of supervised release would be contrary

to 18 U.S.C. § 3553(a) and the interest of justice, Defendant’s Motion is denied.

       IT IS ORDERED:

   1. Defendant’s Motion (Filing 65) is denied;

   2. The Clerk of Court shall mail a copy of this Memorandum and Order to Defendant at his

       last known address.



   Dated this 14th day of October 2020.

                                                     BY THE COURT:


                                                     ___________________________
                                                     Brian C. Buescher
                                                     United States District Judge




                                                2
